Sedgwick, J.,
concurring.
I think the levy in this case was made for an unauthorized purpose. “Taxes levied in excess of the constitu*80tional limit are for an illegal and unauthorized purpose and are void.” Dakota County v. Chicago, St. P., M. & O. R. Co., 63 Neb. 405. Of course, if the levy is in excess of a statutory limit, it would be equally unauthorized. The officers of the school district prepare the budget. They inform the voters at the annual meeting in detail what they consider the district will require to use during the ensuing year. The voters take action upon this report, and decide how much money the district will require for all purposes during the year. This matter is left largely to the discretion of the voters. They determine how much money the district will require to use and inform the county authorities. The school district has nothing to do with the levy. The county authorities have nothing to * do with determining how much the district will be required to use. They are authorized to make such a levy as will be necessary, so that the district will have the money it needs for all purposes during that year. If the district will need to use $800 during the ensuing year, and already has at its disposal more than $700, any levy in excess of $100 is unnecessary to furnish the required amount, and the board is not authorized to make an unnecessary levy. It has no such discretion in the matter. It is simply to make such levy as is required to place at the disposal of the district the amount which the district has decided to be necessary for its purposes. If the board levies more than is required for that purpose, it exceeds its authority, and such levy is unauthorized.